              Case 4:20-md-02951-HSG Document 47 Filed 04/01/21 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   IN RE: STUBHUB REFUND                           )
     LITIGATION                                      )            4:20-md-2951-HSG
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   AMENDED APPLICATION
 5                                                   )   FOR ADMISSION OF
             v.
                                                     )   ATTORNEY PRO HAC VICE
 6                                                   )   (CIVIL LOCAL RULE 11-3) ;
                                                     )
 7                                                       ORDER
                                     Defendant(s).   )
                                                     )
 8
         I, Henry J. Kelston                      , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs Stephanie Wood et al              in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Tina Wolfson                            an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Ahdoot & Wolfson, PC, 125 Maiden Lane, Suite Ahdoot & Wolfson, PC, 2600 W. Olive Ave.
14    5C, New York NY, 10038                       Suite 500, Burbank California, 91505
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (310) 474-9111                                      (310) 474-9111
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    hkelston@ahdootwolfson.com                          twolfson@ahdootwolfson.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 1356559      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/12/21                                               Henry J. Kelston
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Henry J. Kelston                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/1/2021
                                                               UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
        Case 4:20-md-02951-HSG Document 47 Filed 04/01/21 Page 2 of 2




                Appellate Division of the Supreme Court
                     of the State of New York
                     First Judicial Department

           I, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of New York, First Judicial
Department, certify that

                Henry Jan Kelston
was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of New York on
March 19, 1979, has duly taken and subscribed the oath of office
prescribed by law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with the
administrative office of the courts, and according to the records of
this court is in good standing as an attorney and counsellor at law.


                     In Witness Thereof, I have hereunto set my
                       hand and affixed the seal of this court on
                                   January 27, 2021




                                       Clerk of the Court
10092
